DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application Number 15/280874, filed on 09/26/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,762,717 B2. Although the claims at claims 1-36 are anticipated by claims 1-33. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13-15, 17, 20-23, 25-27, 29, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. ( US Publication Number 2016/0035142 A1, hereinafter “Nair”) in view of Taylor et al. (US Publication Number 2016/0203790 A1, hereinafter “Taylor”).

(1) regarding claim 1:
As shown in figures 3-5, Nair disclosed a method for dynamically modifying a 3-D model, the 3-D model having a plurality of vertices (para. [0016], note that simulation video games may manage changes to the shapes of graphical assets by saving all blend shapes associated with each asset that can be modified by the user. Also see para. [0018], note that a simulated character is made up of polygons, which are in turn made up of vertices), the method comprising: 
obtaining a color channel value for each vertex in the 3-D model (para. [0019], note that the vertex color indicates which deformation map topology to apply to the vertex); 
a first set of vertices that defines a first region of the 3-D model that comprises a first set of a plurality of polygons (para. [0020], note that the character deformation system can also receive a first deformation map (d-map) image. See para. [0018], note that each 3-dimensional polygon vertex of the simulated character thus has a corresponding location on the 2-dimensional surface of a deformation map) and a second set of vertices that defines a second region of the 3-D model that comprises a second set of a plurality of polygons (para. [0020], note that a second deformation map (d-map) image associated with the simulated character. See para. [0031], note that Polygon mesh close-up 110 shows a zoomed-in representation of the wireframe mesh of simulated character 100); 
receiving a first weight contribution value associated with a driving shape (para. [0025], note that the character deformation system may first determine weight values to be applied to each of the two deformation maps); and
deforming the vertices in the first region according to the first weight contribution value (para. [0026], note that the character deformation system can receive a vertex color in the vertex buffer that is associated with the vertex to be deformed).
Nair disclosed most of the subject matter as described as above except for specifically teaching partitioning the vertices in the 3-D model, wherein the partitioning occurs based on the color channel value for each vertex, wherein the first region and the scone region are distinct non-overlapping regions each containing a plurality of non-overlapping polygons, and wherein none of the first set of a plurality of polygons in the first region of the 3-D model overlap with any of the second set of a plurality of polygons in the second region of the 3-D model.
However, Taylor disclosed partitioning the vertices in the 3-D model (para. [0037], note that as discussed, FIG. 2 illustrates an example section 202 of color conversion space 200 as divided via division pattern 201. As shown, section 202 may be a cube and may include vertices P.sub.000, P.sub.001, P.sub.101, P.sub.100, P.sub.011, P.sub.111, P.sub.010, and P.sub.110.), wherein the partitioning occurs based on the color channel value for each vertex (para. [0037], note that  vertices or vertex values or the like may be associated with positions within color conversion space 201 and/or color conversion values (e.g., values for performing a color conversion).), wherein the first region and the scone region are distinct non-overlapping regions each containing a plurality of non-overlapping polygons (see fig. 3 para. [0041], note that FIG. 3 illustrates an example subsection division 300 of section 202 into example tetrahedron subsections 301, arranged in accordance with at least some implementations of the present disclosure. As shown in FIG. 3, sections of color conversion space 200 (please refer to FIG. 2) such as example section 202 may be divided via subsection division 300 to generate multiple subsections such as example tetrahedron subsections 301, note that the polygons are non-overlapping), and wherein none of the first set of a plurality of polygons in the first region of the 3-D model overlap with any of the second set of a plurality of polygons in the second region of the 3-D model (para. [0045], note that FIG. 5 illustrates an example subsection division 500 of section 200 into example pyramid subsections 501, 502, and 503, arranged in accordance with at least some implementations of the present disclosure. As shown in FIG. 5, sections of color conversion space 200 (please refer to FIG. 2) such as example section 202 may be divided via subsection division 500 to generate pyramid subsections 501, 502, 503 i.e. the polygons are non-overlapping).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose partitioning the vertices in the 3-D model, wherein the partitioning occurs based on the color channel value for each vertex, wherein the first region and the scone region are distinct non-overlapping regions each containing a plurality of non-overlapping polygons, and wherein none of the first set of a plurality of polygons in the first region of the 3-D model overlap with any of the second set of a plurality of polygons in the second region of the 3-D model. The suggestion/motivation for doing so would have been in order to perform color conversions quickly and with less computation requirement (para. [0003]). Therefore, it would have been obvious to combine Nair and Taylor to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Nair further disclosed the method of claim 1, further comprising: receiving a second weight contribution value associated with the driving shape (para. [0026], note that the character deformation system may determine the weight values for each of the deformation maps by using information received in the vertex buffer); and deforming the vertices in the second region according to the second weight contribution value (para. [0027], note that a second topology is involved in the deformation, the character deformation system can calculate a second displacement value for the second topology using the color value from the second displacement map image and its associated weight value).

(3) regarding claim 3:
Nair further disclosed the method of claim 2, further comprising: identifying a plurality of vertices to form a third set of vertices that defines a third region of the 3-D model (para. [0021], note that the character deformation system can receive a third deformation map (d-map) image), the plurality of vertices for the third region including at least one vertex from the first set of vertices and at least one vertex from the second set of vertices, the third region being located between the first region and the second region (para. [0021], note that the third and fourth images may include graphical displacement mapping information that can be applied to the normal vectors received in the vertex buffer to generate lighting or shading effects consistent with the deformation applied to the graphical asset using the first and second deformation map images); and 
deforming the vertices in the third region according to the first weight contribution value and the second weight contribution value (para. [0022], note that the character deformation system may calculate new 3-dimensional direction coordinates for all normal vectors received in the vertex buffer using the graphical displacement mapping information from the third image and the fourth image to apply lighting or shading effects to the deformed graphical asset).

(4) regarding claim 5:
Nair further disclosed the method of claim 2, wherein the first weight contribution value does not equal the second weight contribution value (para. [0025], note that the character deformation system may first determine weight values to be applied to each of the two deformation maps. For example, a graphical asset that is partly skin-tight and partly loose-fitting may require the application of both deformation maps in different proportions (e.g. 40% skin-tight and 60% loose-fitting)).

(5) regarding claim 9:
Nair further disclosed the method of claim 1, wherein partitioning the vertices in the 3-D model between a first set of vertices that defines a first region of the 3-D model and a second set of vertices that defines a second region of the 3-D model, further comprises: identifying vertices in the 3-D model to be included in the first set of vertices by multiplying the positional value of each vertex by the color channel value of the same vertex (para. [0027], note that a skin-tight displacement may be calculated by taking the 3-dimensional coordinate from the RGB triplet stored as a color in the skin-tight displacement map image and multiplying it by a scalar constant value. Additionally, a loose-fitting displacement may be calculated by taking the 3-dimensional coordinate from the RGB triplet stored as a color in the loose-fitting displacement map image and multiplying it by a scalar constant value. The two displacement values may then each be modified in view of the weight values calculated from the vertex color. The weighted displacement values may then be combined to obtain a total displacement value for the vertex to be deformed), and assigning all remaining vertices in the 3-D model to be included in the second set of vertices (para. [0053], note that the first displacement may be calculated by taking the 3-dimensional coordinate from the RGB triplet stored as a color in the first deformation map image and multiplying it by a scalar constant value). 

(6) regarding claim 10:
Nair further disclosed the method of claim 1, in which the color channel value for each vertex is between zero and one, inclusive (para. [0026], note that values at the most extreme end of the color channel can indicate that only a single deformation map may be used (e.g., a value of 100 could indicate that only the loose-fitting d-map may be used, and a value of 0 could indicate that only the tight-fitting d-map may be used)). 

(7) regarding claim 11:
Nair further disclosed the method of claim 1, wherein the color channel value is selected from the group consisting of a red color channel value, a green color channel value, a blue color channel value, and an alpha channel (para. [0024], note that the color values may each be composed of a numerical color channel triplet (e.g. an RGB numerical value) that corresponds to a coordinate in 3-dimensional geometry space). 

The proposed rejection of Nair and Taylor, explained in the rejection claims 1-3, 5, 9-11, renders obvious the steps of the method of claims 13-15, 17, 21-23 and the system (200, fig. 2) claims 25-27, 29, 33-35 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1-3, 5, 9-11 are equally applicable to claims 13-15, 17, 21-23 and  25-27, 29, 33-35.

Claims 4, 6-7, 12, 16, 18-19, 24, 28, 30-31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Taylor, further in view of Wang et al. (US Publication Number 2014/0049535 A1, hereinafter “Wang”).

(1) regarding claim 4:
Nair disclosed most of the subject matter as described as above except for specifically teaching identifying the plurality of vertices to form the third set of vertices by applying a smoothing filter to the color channel values of the vertices in the 3-D model that impacts the deforming of the vertices.
However, Wang disclosed identifying the plurality of vertices to form the third set of vertices by applying a smoothing filter to the color channel values of the vertices in the 3-D model that impacts the deforming of the vertices (para. [0084], note that black and white edges detected from the monochrome image are used to reconstruct the 3D model while the color edges detected from the color image are used to smooth out and refine the 3D model).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose identifying the plurality of vertices to form the third set of vertices by applying a smoothing filter to the color channel values of the vertices in the 3-D model that impacts the deforming of the vertices. The suggestion/motivation for doing so would have been in order to provide an alternate approach for 3D surface measurement (para. [0007]). Therefore, it would have been obvious to combine Nair, Taylor and Wang to obtain the invention as specified in claim 6.

(2) regarding claim 6:
Nair further disclosed the method of claim 1, wherein the first region of the 3-D model is adjacent to the second region of the 3-D model to form a boundary separating the first region of the 3-D model and the second region of the 3-D model where the two regions meet on a surface of the 3-D model (para. [0020], note that the first image may include graphical displacement mapping information for a topology representing assets that fit tightly to a simulated character's skin (e.g., skin-tight garments such as tights), and the second image may include graphical displacement mapping information for a topology representing assets that are loose-fitting (e.g., baggy pants, ruffled dress/skirt, puffy jacket)).
Nair disclosed most of the subject matter as described as above except for specifically teaching wherein at least part of the boundary between the first region of the 3-D model and the second region of the 3-D model is non-linear.
However, Wang disclosed wherein at least part of the boundary between the first region of the 3-D model and the second region of the 3-D model is non-linear (para. [0079], note that exemplary example of the edge boundary image is shown in FIG. 10. It can be seen that many edge lines are present in FIG. 10. However, these lines are not straight since the light stripes projected on the object are deformed by the 3D shape of the object).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein at least part of the boundary between the first region of the 3-D model and the second region of the 3-D model is non-linear. The suggestion/motivation for doing so would have been in order to provide an alternate approach for 3D surface measurement (para. [0007]). Therefore, it would have been obvious to combine Nair, Taylor and Wang to obtain the invention as specified in claim 6.

(3) regarding claim 7:
Nair disclosed most of the subject matter as described as above except for specifically teaching wherein the boundary follows a contour line on the 3-D model.
However, Wang disclosed wherein the boundary follows a contour line on the 3-D model (para. [0078], note that an edge line can be obtained by jointing the edge pixels in a small neighborhood together via a contour line tracking algorithm).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the boundary follows a contour line on the 3-D model. The suggestion/motivation for doing so would have been in order to provide an alternate approach for 3D surface measurement (para. [0007]). Therefore, it would have been obvious to combine Nair, Taylor and Wang to obtain the invention as specified in claim 7.

(4) regarding claim 12:
Nair disclosed most of the subject matter as described as above except for specifically teaching wherein the color channel value is selected from the group consisting of a cyan color channel value, a magenta color channel value, a yellow color channel value, and a black color channel value.
	However, Wang disclosed wherein the color channel value is selected from the group consisting of a cyan color channel value, a magenta color channel value, a yellow color channel value, and a black color channel value (para. [0036], note that it is clear that other color models such as CMYK color model, RYB color model, and HSV model can also be used. For example, blue, yellow, magenta, green, red and cyan colors take on RGB values (0, 0, 255), (255, 255, 0), (255, 0, 255), (0, 255, 0), (255, 0, 0) and (0, 255, 255) respectively.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the color channel value is selected from the group consisting of a cyan color channel value, a magenta color channel value, a yellow color channel value, and a black color channel value. The suggestion/motivation for doing so would have been in order to provide an alternate approach for 3D surface measurement (para. [0007]). Therefore, it would have been obvious to combine Nair, Taylor and Wang to obtain the invention as specified in claim 12.

The proposed combination of Nair, Taylor and Wang, explained in the rejection claims 4, 6-7 and 12, renders obvious the steps of the method of claims 16, 18-19, 24 and the system claims 28, 30-31 and 36 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 4, 6-7 and 12 are equally applicable to claims 16, 18-19, 24, 28, 30-31 and 36.

Allowable Subject Matter
Claims 8, 20 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not specifically teach “obtaining a second color channel value for each vertex in the 3-D model; partitioning the vertices in the 3-D model between a third set of vertices that defines a third region of the 3-D model and a fourth set of vertices that defines a fourth region of the 3-D model, wherein the partitioning occurs based on the second color channel value for each vertex; receiving a third weight and a fourth weight associated with a second driving shape; deforming the vertices in the third region according to the third weight; and deforming the vertices in the fourth region according to the fourth weight”, as recited in claims 8, 20 and 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ugarriza et al. (NPL, “Automatic Image Segmentation by Dynamic Region Growth and Multiresolution Merging”, 2009) disclosed new unsupervised
color image segmentation algorithm, which exploits the information obtained from detecting edges in color images in the CIE L*a*b* color space. To this effect, by using a color gradient detection technique, pixels without edges are clustered and labeled individually to identify some initial portion of the input image content.
Elements that contain higher gradient densities are included by the dynamic generation of clusters as the algorithm progresses. Texture modeling is performed by color quantization and local entropy computation of the quantized image.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674